Exhibit 99.1 Investor Presentation $6 million Common Stock and Warrant Units July 2013 Confidential Safe Harbor The presentation includes forward-looking statements within the meaning of Section 27A of the Securities Act and Section 21E of the Exchange Act, and such statements are subject to the safe harbors created thereby.A forward-looking statement is neither a prediction nor a guarantee of future events.We try, whenever possible, to identify these forward-looking statements by using words such as “anticipate,” “assume,” “believe,” “estimate,” “expect,” “intend,” “plan,” “project,” “may,” “will,” “would,” “could,” and similar expressions.Forward-looking statements may relate to, among other things: •business objectives and strategic plans; •operating strategies; •our ability to open and operate additional restaurants profitably and the timing of such openings; •restaurant and franchise acquisitions; •anticipated price increases; •expected future revenues and earnings, comparable and non-comparable restaurant sales, results of operations, and future restaurant growth (both company-owned and franchised); •estimated costs of opening and operating new restaurants, including general and administrative, marketing, franchise development and restaurant operating costs; •anticipated selling, general and administrative expenses and restaurant operating costs, including commodity prices, labor and energy costs; •future capital expenditures; •our expectation that we will have adequate cash from operations and credit facility borrowings to meet all future debt service, capital expenditure and working capital requirements in the current fiscal year; •the sufficiency of the supply of commodities and labor pool to carry on our business; •success of advertising and marketing activities; •the absence of any material adverse impact arising out of any current litigations in which we are involved; •the impact of changes in federal, state, or local government statutes, rules, and regulations; •the impact of the adoption of new accounting standards and our financial and accounting systems and analysis programs; and • The other matters described in “Risk Factors,” “Management’s Discussion and Analysis of Financial condition and Results of Operations,” and “Business” in the prospectus provided in connection with this offering. • All statements of Bad Daddy’s financial information are based on management’s review of unaudited financial statements, operating data& point of sale reports from existing Bad Daddy’s restaurants. Although we believe that the expectations reflected in our forward-looking statements are based on reasonable assumptions, such expectations may prove to be materially incorrect due to known and unknown risks and uncertainties.Given these risks and uncertainties, we urge you to read the prospectus related to this offering completely with the understanding that actual future results may be materially different from what we plan or expect. Good Times Restaurants, Inc. 2 Table of Contents Page Investment Highlights 4 Offering Summary 5 Management Team6 Use of Funds & Capitalization7 Targeted Growth Plan9 Good Times Burgers & Frozen Custard 11 Bad Daddy’s Burger Bar17 Business Strategy 22 Good Times Restaurants, Inc. 3 Investment Highlights qGood Times is a 25 Year Old Platform Company ØStable, debt free company with positive EBITDA (Earnings before Interest, Taxes, Depreciation & Amortization) on a trailing twelve month and current basis ØSame store sales accelerating to double digit growth in April - June 2013(Same store sales for company operated stores after 15 months of operation) ØPenetration & brand equity in one primary market, existing asset leverage & growth of the Good Times concept ØExisting infrastructure that can be significantly leveraged with new concept ØNew distribution agreement w/Food Services of America, Pepsi contract on par with systems 10x in size ØSophisticated operating, management & administrative systems & processes;SOX compliant with systems applied to Bad Daddy’s Burger Bar qBad Daddy’s is an Emerging Small Box, Upscale Casual Growth Concept ØAward winning, highly differentiated growth concept ØIn the highest growth segment in the industry (based on Technomic reports) - 3200 to 3800 sf with a specialized menu ØChef driven, handcrafted menu, full bar with craft microbrews Ø15% bar sales currently projectedto increase based on design, merchandising & promotional opportunities qBad Daddy’s Compelling Unit Economic Model ØOver $700 per sf sales based on existing restaurants on estimated investment of less than $225 per sf qRobust Growth Opportunity in Bad Daddy’s ØCompany-owned, multi-state growth planned for Colorado, Kansas, Arizona Ø48% ownership of theBad Daddy’s Franchisor with first right to purchase 100% qProven and Experienced Management in Both Concepts ØPlatform infrastructure with functional expertise Ø Serial restaurant concept developer & a culinary entrepreneur ØAdded operational team that has successfully grown other concepts qLong Term Value Creation from Existing Platform + New Growth ØMix of company owned and franchised restaurants with experienced operators, targeting 3 to 20 store development agreements ØAnticipated high growth off of small base with no debt ØFranchisor companies yield higher valuation multiples (based on Company’s comparison of public restaurant companies) Good Times Restaurants, Inc. 4 All statements of Bad Daddy’s financial information are based on management’s review of unaudited financial statements, operating data& point of sale reports from existing Bad Daddy’s restaurants. Offering Summary Issuer ……………Good Times Restaurants Inc. (“GTIM” or the “Company” or “Good Times”) Exchange/Ticker ……Nasdaq Capital Market:GTIM Issue ……………$6 million common stock and warrants (excluding over allotment option) Distribution ………….Underwritten offering Use of Proceeds ……New restaurants, restaurant remodeling, franchisor entity capitalization and general working capital Underwriters………….Maxim Group LLC, Sole Bookrunner JP Turner & Co. LLC, Co-manager Legal Counsel ………Snell & Wilmer L.L.P. Auditor ……………Hein & Associates Good Times Restaurants, Inc. 5 Highly Experienced Management Team Good Times Restaurants Inc. Boyd Hoback - President, CEO q40 years in the restaurant business q With Good Times since inception qImplemented sophisticated operating & management systems across all functional areas Scott Lefever - VP of Operations,Good Times q35 years in the restaurant business q Led Good Times’ top ranking in quality, friendliness, cleanliness (based on Sandelman Quicktrak study) Sue Knutson - Controller, Treasurer q 30 years in restaurant accounting qImplemented top notch systems and reporting qOversees public accounting, SEC filings, internal controls Mike Maloney - Director of Operations, Bad Daddy’s of Colorado (a wholly owned subsidiary) q Former VP Operations Paragon Steakhouses q Former Regional VP Lonestar Steakhouse qExecutive & operational positions with Jimmy John’s Other Consultants qTom Evans, Stamen Pistil Agency - Marketing qRoom 214 - Social Media Bad Daddy’s Franchise DevelopmentLLC Dennis Thompson - Co-Chairman, Founder qFounder of Firebird’s Wood Fired Grill (sold to Angelo Gordon private equity), Lonestar Steakhouse & Saloon (taken public), Bailey’s Sports Grille (sold to Total Entertainment) qCo-Chairman of Firebird’s qHas developed over 400 restaurants Frank Scibelli - Co-Chairman, Founder qRestauranteur and founder of award winning concepts Mama Ricotta’s, Cantina 1511, Midwood Steakhouse, Paco’s Tacos & Tequila in Charlotte, NC Scott Somes - Chief Operating Officer q Former COO of Lonestar Steakhouses from inception (grown to over 250 restaurants) qFormer Regional VP of large Pizza Hut franchisee managing over 100 restaurants Adam Long - Executive Chef, Bad Daddy’s International qCulinary Arts graduate qKiawayIsland & Ballantyne Resorts qWhite House staff Good Times Restaurants, Inc. 6 Use of Funds & Capital Stock Good Times Restaurants, Inc. 7 (Not including any proceeds from exercise of underwriter’s overallotment option or public and underwriter warrants) Use of Funds Fees & Expenses $ Good Times Drive Thru Inc. $ Current Store Reimages & Remodels Bad Daddy's Colorado LLC $ New Stores in Denver DMA Bad Daddy's Franchise Development LLC $ Working Capital, Management Build, Growth Total $ Capitalization Current Common Stock Outstanding Common Stock Outstanding Post-Offering(1) Common Stock Underlying Investor Warrants(2) Convertible Preferred Stock Outstanding(3) (1) Assumes $3 per unit price. Excludes shares issuable in underwriter's overallotment option (2) Each warrant is exercisable for one share of common stock at 110% of the offering price. Excludes underwriter warrants. (3) Convertible into 710,902 shares of common stock. Redeemable at par of $1,500,000 by the Company beginning March, 2014 Good Times Financial Snapshot Good Times Restaurants, Inc. 8 (1)Percentages are as a percent of Restaurant Sales (2)TTM Trailing Twelve Months (3)The Company’sRevenues & Operating Income are disproportionately higher in the last 6 months of its fiscal year & the Company has reported April,May & June 2013 same store sales increases of11.4%, 16.1% and 18%, respectively, the results of which are not included in the TTM results (4)Restaurant Level Cash Flow(Restaurant sales less all operating expenses, excluding any G&A or depreciation) & Earnings Before Interest, Taxes, Depreciation & Amortization are non-GAAP measures Income Statement FYE 2011 (Audited) FYE 2012 (Audited) TTM 3/31/13 (Unaudited) Total Net Revenues $ $ $ Restaurant Level Operating Income (1) 6.24% 8.8% 9.0% Restaurant Level Cash Flow(1) (4) 10.6% 12.9% 12.9% Net (Loss) EBITDA (4) $ $ $ Balance Sheet as of 3/31/13(Unaudited) Cash Accounts Payable Total Current Assets Other Current Liabilities PP&E, Net Long Term Debt Other Assets Other Long Term Liabilities Stockholders’ Equity Minority Interest Total Assets Total Liabilities & Equity Targeted Growth Goals 9 Good Times Restaurants Inc. Good Times Drive Thru Inc. (wholly owned sub) 26 Co.
